Per Curiam.
— The decision of the principal question presented by this appeal is controlled by the decision in O’Brien v. Wilson, ante p. 52, 97 Pac. 1115. In addition to the question there decided, error is here assigned in overruling certain motions and demurrers directed against the complaint. Inasmuch as the case was finally submitted to the court on an agreed statement of facts, which practically superseded the pleadings, we think the motions and demurrers were waived. In any event the rulings complained of were not prejudicial. The judgment is therefore affirmed.